Exhibit 10.15

[Company logo]

 


FREDERICK M. STRADER

President and Chief Executive Officer

 

March 2, 2004

 

Mr. John Michitsch

2604 Golf Island Road

Ellicott City, MD  21042

Dear John:

This letter is to confirm the details of your employment offer for your
appointment to Executive Vice President, reporting directly to me.  Your base
salary will be $6,732.00 bi-weekly or annualized at $175,032.00.

In addition to your salary, I would like to offer you the following benefits:

1.          You will become a participant in the UIC Management Incentive Plan
with a target set at 45% for fiscal year 2004; actual incentive could be up to
90%.

2.          You will receive a Long-term Incentive Compensation Award of 20,000
stock options, 1/3 of which vest on the 1st three anniversaries of your start
date.

3.          You will accrue vacation at a rate of 13.4 hours per month for an
annual total of four weeks.

4.          The Company shall pay to you an automobile allowance of ten thousand
dollars ($10,000) per annum, commencing with your start date, payable in
accordance with our normal payroll practices.

This offer is contingent upon your successful completion of our post-offer
physical examination and meeting our security requirements.

If the terms and conditions meet with your understanding, please sign and date
this letter and return it to me at your earliest convenience.

John, we look forward to your reply and your immediate contributions to a
mutually successful 2004.

Sincerely,

 

Acceptance:

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Frederick M. Strader

 

/s/ John Michitsch

 

8 Mar 04

Frederick M. Strader

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

P.O. Box 126

 

 

 

 

Hunt Valley, Maryland 21030-0126

 

 

 

 

(410) 628-6600

 

 

 

 

Fax: (410) 628-3644

 

 

 

 

mailto:Strader@aaicorp.com

 

 

 

 

 


--------------------------------------------------------------------------------